NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


GIACOMO CAMPIONE,                          )
                                           )
             Appellant,                    )
v.                                         )      Case No. 2D18-2437
                                           )
LARRY S. SAZANT,                           )
                                           )
             Appellee.                     )
                                           )

Opinion filed October 11, 2019.

Appeal from the Circuit Court Charlotte
County; Lisa Porter, Judge.

Joseph C. Lotempio of The Dellutri Law
Group, P.A., Fort Myers, for Appellant.

Patrick Patrissi and Bruce J. Smoler, of
Smoler & Associates, P.A. Hollywood, for
Appellee.


PER CURIAM.

             Affirmed.



CASANUEVA, LUCAS, and, BADALAMENTI, JJ., Concur.